          Case 1:20-cv-03292-MKV Document 17 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 JOE SHELBY,                                                               DOC #:
                                                                           DATE FILED: 9/18/2020
                             Plaintiff,

                     -against-                                      1:20-cv-03292

 C. & J. CLARK RETAIL, INC., individually                     ORDER OF DISMISSAL
 and d/b/a “CLARKS,” and BEN BUNNELL,
 individually,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        It having been reported to this Court by the Court-appointed mediator that this case has

been settled, it is hereby

        ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by October 19, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: September 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
